Exhibit 99.2 Och Ziff Sale - Property List Property Name Property Address City State No. of Properties Square Feet PENNSYLVANIA SUBURBS SEGMENT 910 Harvest Drive 910 Harvest Drive Blue Bell Pennsylvania 1 980 Harvest Drive 980 Harvest Drive Blue Bell Pennsylvania 1 920 Harvest Drive 920 Harvest Drive Blue Bell Pennsylvania 1 925 Harvest Drive 925 Harvest Drive Blue Bell Pennsylvania 1 Croton Road Corp Center Croton Road Corp Center King of Prussia Pennsylvania 1 One Progress Drive One Progress Drive Horsham Pennsylvania 1 500 Enterprise Road 500 Enterprise Road Horsham Pennsylvania 1 2240/2250 Butler Pike 2240/50 Butler Pike Plymouth Meeting Pennsylvania 1 120 West Germantown Pike 120 West Germantown Pike Plymouth Meeting Pennsylvania 1 140 West Germantown Pike 140 West Germantown Pike Plymouth Meeting Pennsylvania 1 2260 Butler Pike 2260 Butler Pike Plymouth Meeting Pennsylvania 1 SUBTOTAL- PENNSYLVANIA SUBURBS SEGMENT 11 METROPOLITAN WASHINGTON D.C. SEGMENT 4401 Fair Lakes Court 4401 Fair Lakes Court Fairfax Virginia 1 Oakwood (11781 Lee Jackson) 11781 Lee Jackson Memorial Highway Fairfax Virginia 1 Greenwood (12015 Lee Jackson) 12015 Lee Jackson Memorial Highway Fairfax Virginia 1 SUBTOTAL- METROPOLITAN WASHINGTON D.C. SEGMENT 3 NEW JERSEY/DELAWARE SEGMENT Centerpointe 161 Gaither Drive Mt. Laurel New Jersey 1 700 East Gate Drive 700 East Gate Drive Mt. Laurel New Jersey 1 701 East Gate Drive 701 East Gate Drive Mt. Laurel New Jersey 1 815 East Gate Drive 815 East Gate Drive Mt. Laurel New Jersey 1 817 East Gate Drive 817 East Gate Drive Mt. Laurel New Jersey 1 303 Fellowship Road 303 Fellowship Road Mt. Laurel New Jersey 1 305 Fellowship Road 305 Fellowship Road Mt. Laurel New Jersey 1 307 Fellowship Road 307 Fellowship Road Mt. Laurel New Jersey 1 309 Fellowship Road 309 Fellowship Road Mt. Laurel New Jersey 1 308 Harper Drive 308 Harper Drive Moorestown New Jersey 1 SUBTOTAL- NEW JERSEY/DELAWARE SEGMENT 10 RICHMOND, VA SEGMENT Arboretum I 9100 Arboretum Parkway Richmond Virginia 1 Arboretum II 9200 Arboretum Parkway Richmond Virginia 1 Arboretum III 300 Arboretum Place Richmond Virginia 1 Arboretum V 9210 Arboretum Parkway Richmond Virginia 1 Arboretum VI 9011 Arboretum Parkway Richmond Virginia 1 Arboretum VII 9211 Arboretum Parkway Richmond Virginia 1 Boulders IV 7501 Boulders View Drive Richmond Virginia 1 Boulders V 1025 Boulders Parkway Richmond Virginia 1 Boulders VI 7401 Beaufont Spings Drive Richmond Virginia 1 Boulders VII 7325 Beaufont Spings Drive Richmond Virginia 1 Boulders VIII 7300 Beaufont Spings Drive Richmond Virginia 1 Boulders Land (a) 7301 Beaufont Springs Drive Richmond Virginia - - Dabney A-2 2244 Dabney Road Richmond Virginia 1 Brittons Hill 2511 Brittons Hill Road Richmond Virginia 1 Dabney A-1 2240 Dabney Road Richmond Virginia 1 Dabney I 2256 Dabney Road Richmond Virginia 1 Dabney II 2251 Dabney Road Richmond Virginia 1 Dabney III 2120 Tomlynn Street Richmond Virginia 1 Dabney IV 2161-2179 Tomlynn Street Richmond Virginia 1 Dabney V 2212-2224 Tomlynn Street Richmond Virginia 1 Dabney VI 2277 Dabney Road Richmond Virginia 1 Dabney VII 2246 Dabney Road Richmond Virginia 1 Dabney VIII 2130-2146 Tomlynn Street Richmond Virginia 1 1 Dabney IX 2248 Dabney Road Richmond Virginia 1 Dabney X 2201-2245 Tomlynn Street Richmond Virginia 1 Dabney XI 2221-2245 Tomlynn Street Richmond Virginia 1 Commerce Center 2812 Emerywood Parkway Henrico Virginia 1 Interstate Center 2100-2116 West Laburnum Avenue Richmond Virginia 1 One Paragon Place 6800 Paragon Place Richmond Virginia 1 Two Paragon Place 6802 Paragon Place Richmond Virginia 1 Three Paragon Place 6806 Peragon Place Richmond Virginia 1 Westpark Corporate Center 4364 South Alston Avenue Durham North Carolina 1 Lakebrooke Pointe 4805 Lake Brook Drive Glen Allen Virginia 1 Overlook I 4880 Sadler Road Glen Allen Virginia 1 Overlook II 4870 Sadler Road Glen Allen Virginia 1 SUBTOTAL- RICHMOND, VA SEGMENT 34 58 (a) The sale includes a 4.9 acre land parcel located at 7301 Beaufont Springs Drive in Richmond, Virginia.
